— Cross-appeals having been taken to this Court by the above-named appellants from an order of the Supreme Court, Bronx County (Stanley B. Green, J.), entered on or about July 20, 2010, and said appeals having been withdrawn before argument by counsel for the respective parties; and upon the stipulation of the parties hereto dated January 31, 2011, it is unanimously ordered that said appeals be and the same are hereby withdrawn in accordance with the terms of the aforesaid stipulation. Concur — Saxe, J.P., Friedman, DeGrasse, Freedman and Abdus-Salaam, JJ.